MEMORANDUM **
Victor Manuel Roman-Barboza appeals from the judgment following his conditional guilty plea to bringing in an illegal alien for financial gain and aiding and abetting, in violation of 8 U.S.C. § 1324(a)(2)(B)(ii), and 18 U.S.C. § 2. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we vacate and remand.
At the time that Roman-Barboza was charged and convicted of the “bringing to” offense, the applicable rule of law was the “immediate destination” test which was subsequently overruled by United States v. Lopez, 484 F.3d 1186 (9th Cir.2007) (en banc). Because an appellant is entitled to the benefit of the law prevailing at the time of his appeal, see United States v. Uchimura, 125 F.3d 1282, 1286 (9th Cir.1997), we vacate the conviction and remand for further proceedings in light of Lopez.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.